Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ferreira (Preparation and characterization of gels based on sucrose modified with glycidyl methacrylate. Carbohydrate polymers, p.15, 2000), Heidin (UV induced cross-linking of starch modified with glycidyl methacrylate, Carbo- hydrate Polymers 79, 2010, p.606), Wright (USP 8513322), Chudzik (USP 8242179) and Leach (Characterization of protein release from photocrosslinkable hyaluronic acid-polyethylene glycol hydrogel tissue engineering scaffolds. Biomaterials p.125, 2005), as a whole, do not make obvious a method of producing a drug delivery device as claimed in the Claim Set filed 5/14/2021. In particular, Ferreira fails to teach using trimethylolpropane ethoxylate triacrylate as a crosslinker to prepare microspheres. Thus, it would not have been obvious to modify the teachings of Ferreira in view of Heidin, Wright, Chudzik and Leach to provide a one-pot process for providing a method of producing a drug delivery device comprising curing an emulsion of trimethylolpropane ethoxylate triacrylate and the target molecules as claimed in the Claim Set filed 5/14/2021 so that trimethylolpropane ethoxylate triacrylate is crosslinked to form microspheres and the target molecules are also cross-linked . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626